Citation Nr: 1123203	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1971.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim is now under the jurisdiction of the RO in Denver, Colorado.  

In March 2011, the Veteran appeared at a hearing before the below-signed Veterans Law Judge in Denver, Colorado.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development of the claim is necessary prior to appellate review.

As an initial matter, the Board notes that the Veteran has not, in specific regard to his claim for service connection for PTSD, been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO/AMC must send a letter to the Veteran inviting him to submit any evidence not yet associated with the claims file and stating the five elements of a claim for service connection, particularly disability ratings and effective dates, in compliance with Dingess.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  As the last VA treatment notes of record are dated June 2009, the RO/AMC must attempt to gather notes of any more recent treatment while this case is in remand status.

The Veteran contends that he experiences PTSD as the result of an in-service personal assault.  However, he also has reported another (non-combat) stressor: witnessing a plane's nose-gear crash into the deck of a carrier ship, causing debris that struck and killed a plane captain.  The record does not reflect any attempts to research or further develop this stressor although the Veteran did submit a history of the carrier to which he was assigned.  The Board notes that, in claims for PTSD based on non-combat stressors, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The November 2009 VA examiner did not address the alleged plane crash as a stressor.  Further, the examiner opined that the Veteran experienced PTSD as the result of childhood experiences and not the direct (italics added for emphasis) result of the alleged in-service assault, but did not address whether any in-service experiences might have aggravated pre-existing PTSD.  Applicable law states that if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  Due to the lack of discussion of the other claimed stressor or the possibility of aggravation, the Board finds that the report must be returned for a clarifying opinion.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these private records, as well as any records of VA treatment (noting that the last treatment notes within the claims file are dated June 2009) and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, specifically as to the current claims for service connection, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.  

3. Contemporaneously with the above efforts, the RO/AMC will afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, as to his claimed stressor(s).  Specifically, request the date of the alleged plane crash and the name of the individual who was killed.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), using the additional information provided by the Veteran, further research the reported stressor.

4.  Then, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the November 2009 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether any current psychiatric disorder is directly or indirectly (aggravation) related to his service.  The following considerations will govern the review:

a. The claims folder and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.

b. Although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i. A July 1998 letter from the Veteran's wife stating that he experienced nightmares of on-ship experiences;

ii. A July 2000 treatment note reflecting that the Veteran reported recurring dreams of flames aboard a ship;

iii. The November 2004 VA examination report reflecting that the Veteran reported witnessing a plane crash that led to the death of a captain; and 

iv. A July 2005 treatment note indicating that the Veteran reported witnessing a crash and experiencing visions of being blown off the flight deck.

c.    After reviewing the claims file, the reviewer must clearly state the Veteran's current psychiatric diagnoses and provide a clear basis for each diagnosis - specifically addressing any basis for correlating any diagnosis to the alleged military or other experiences.  The reviewer must clarify the basis for any such opinion and specifically include a discussion of whether or not PTSD pre-existed the Veteran's service and, if so, if it was aggravated by his active duty service. 

5. Following the above actions, review and readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


